Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.4 FIRST AMENDMENT TO VENTURE FINANCIAL GROUP EMPLOYMENT AGREEMENT FOR SANDRA L. SAGER This FIRST AMENDMENT dated effective December 18, 2007 amends the Employment Agreement by and among Venture Financial Group, Inc., Venture Bank, and Sandra L. Sager dated as of November 9, 2005 (the “Employment Agreement”). 1. Section 9 of the Employment Agreement is amended to read: “Good Reason for the Executive’s resignation means any one or more of the following occurs without the Executive’s consent: (a) Material diminution in the Executive’s base compensation; (b) Material diminution in the Executive’s authority, duties or responsibilities; (c) Material change in the geographic location at which the Executive must perform the services.” 2. Section 10(h) is added to the Employment Agreement as follows: "(h) In the event of termination by the Executive for Good
